s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 3, 2014

                                     No. 04-12-00864-CV

                                   Armando BENAVIDES,
                                         Appellant

                                               v.

            Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                   Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 06-03-44411
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice


       Appellant's second opposed motion for extension of time to file motion for rehearing and
motion for reconsideration en banc is hereby GRANTED.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court